Citation Nr: 1526088	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 431	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for urinary incontinence due to uterine prolapse secondary to pregnancy.



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from April 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for urinary incontinence due to uterus prolapse secondary to pregnancy.  

In an October 2011 VA treatment record, the Veteran was diagnosed with urinary issues secondary to uterine prolapse.  The Veteran has averred that such is due to her pregnancy during service.  The Veteran's service treatment records document that she was pregnant during military service, and that she was separated from service due to that pregnancy.  Her September 1973 separation examination documents that she was pregnant at the time of her separation.  The Veteran completed her pregnancy after discharge from service and she has indicated that she has had 2 other pregnancies after military service, in addition to the one that began during service.  

Although pregnancy and childbirth are not disabilities for rating purposes, medical or surgical complications of pregnancy may be.  38 C.F.R. § 4.116 (2014).  No VA examination has been afforded to the Veteran in connection with her claim.  The Board finds that the low threshold for obtaining a VA examination has been met in this case and the case is remanded for that reason.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Las Vegas or Long Beach VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for any urinary disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of her claimed urinary disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any urinary disorder found.  The examiner should then opine whether any disorder found, including urinary incontinence due to uterine prolapse, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.  

The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  The examiner should also address any other relevant evidence in the claims file, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for a urinary disorder.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

